Citation Nr: 0118489	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-03 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the larynx and hypopharynx with metastasis to the lung, to 
include as due to exposure to herbicides in service. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board notes that, in his December 2000 notice of 
disagreement, the veteran requested a personal hearing.  He 
later cancelled the hearing scheduled in March 2001.  There 
is no indication that he requested the hearing to be re-
scheduled. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA redefines VA's obligations with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

The veteran seeks service connection for squamous cell 
carcinoma of the larynx and hypopharynx with metastasis to 
the lung, to include as due to exposure to herbicides in 
service.  Generally, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  In addition, diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in Vietnam during the Vietnam 
era will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  For 
respiratory cancers, the presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within 30 years after the last date on 
which the veteran was exposed to the herbicide agent.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
last date of service in Vietnam is the last date on which a 
veteran is presumed to have been exposed. Id.     

In this case, service records indicate that the veteran had 
service in Vietnam from August 29, 1966 to August 28, 1967.  
The available medical evidence includes a pathology report 
dated in July 1998 showing a diagnosis of infiltrating 
squamous cell carcinoma, large cell keratinizing, from a 
specimen taken from the right piriform sinus.  The veteran 
thereafter began treatment for squamous cell carcinoma of the 
right hypopharynx.  

With his May 1999 claim, the veteran submitted completed 
releases of medical information for R. Sinard, M.D., and E. 
Palacios, M.D.  However, the RO did not attempt to secure 
records from these providers.  Pursuant to the VCAA, a remand 
is required to remedy that omission.  In addition, in his 
December 2000 notice of disagreement, the veteran asserted 
that his symptoms began in July 1997.  At that time, he had 
extreme pain and suffering.  He stated that his HMO took a 
while before deciding on surgery.  On remand, the RO should 
advise the veteran to submit records from the HMO that 
reflect those symptoms.   

Accordingly, this case is REMANDED for the following:

1.  As provided by law, the RO should 
attempt to secure medical records from R. 
Sinard, M.D., and E. Palacios, M.D., as 
authorized by the veteran with releases 
provided with his original claim.  

2.  The RO should contact the veteran in 
writing and ask the veteran to submit, or 
authorize VA to obtain, medical records 
from his HMO or other medical provider who 
would have records documenting symptoms 
beginning in July 1997, as related by the 
veteran.  The RO's efforts to secure 
medical records, if authorized by the 
veteran, must proceed as provided by law. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4. The RO should then readjudicate the 
claim for service connection for squamous 
cell carcinoma of the larynx and 
hypopharynx with metastasis to the lung, 
to include as due to exposure to 
herbicides in service.  If the disposition 
remains unfavorable to the veteran, the RO 
should furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


